Opinion by
Mr. Cegdee Justice Stebbett,
This case was argued with number 209 July term, 1895— John W. Peale against same defendant — supra, p. 543, in which an opinion has just been filed. In principle, the eases are substantially the same. The only alleged difference, that need be noticed, is that in the case referred to the suit was brought by the person for whose accommodation the indorsement by the defendant was made. Li this case, the plaintiff is the immediate indorsee of that person, and received the note from him after maturity. If this be so, he is in no better position than the accommodated indorsee — the plaintiff in the other case: Clay v. Cottrell, 18 Pa. 408; Bower v. Hastings, 36 Pa. 285; Wilson v. Savings Bank, 45 Pa. 488; Hoffman v. Foster, 43 Pa. 137 ; Chester v. Dorr, 41 N. Y. 285. In one of these cases,— *552Bower v. Hastings, — it was held to be a good defense, in; an action by an indorsee against the maker of a promissory note, “■that it was made for the accommodation of the payee, without consideration, and negotiated by him when overdue.” The fact that the note in suit was indorsed and delivered to the plaintiff, after maturity, by the party for-whose accommodation the indorsement was made, is distinctly set forth in plaintiff’s statement, and also in the affidavit of defense.
Again, as was said in Wilson v. Savings Bank, supra, “ A pe'rson who takes a bill or note after it is due, takes it subject to all objections in respect of want of consideration or illegality, and all other objections and equities affecting the instrument itself and to which it was liable in the hands of the person from whom he takes it.” The fact that defendant’s indorsement was without consideration, and made at the request of John W. Peale, by whom the note was indorsed and delivered to plaintiff after maturity, sufficiently appears in the affidavit of defense.
. • We: think the learned court erred in holding that the .affidavit of defense is insufficient, as well as in assuming the sufficiency of plaintiff’s statement.
Judgment reversed and procedendo awarded.